DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 28-29 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 2013/0285253) in view of Liao et al (US 10,797,031) and Lin et al (US 10,109,559).
Regarding claim 1, Aoki (Figs. 1-2) discloses a multi-chip package comprising: a first semiconductor integrated-circuit (IC) chip comprising a first silicon substrate Sa ([0078]), a plurality of first transistors Qn (Fig. 2) at a top surface of the first silicon substrate Sa and a first interconnection scheme TCa/BPa (Fig. 2) over the first silicon substrate, wherein the first interconnection scheme couples to the plurality of first transistors, wherein the first interconnection scheme comprises a first dielectric layer 500a and plurality of first copper pads 700a ([0082]) at a top of the first semiconductor integrated- circuit (IC) chip, wherein each of the plurality of first copper pads 700a is in the first dielectric layer; and a second semiconductor integrated-circuit (IC) chip over and bonded to the first semiconductor integrated-circuit (IC) chip, wherein the second 
Aoki does not disclose the first and second bonding dielectric layer 500a/500b are oxide layers and two of the plurality of first copper pads couple to each other through the first interconnect scheme.
However, Liao (Figs. 1A and 2C) teaches a multi-chip package comprising: a first semiconductor IC 100a including a first interconnection scheme having a first bonding dielectric layer 116a and a plurality of first copper pads 118a, a first semiconductor IC bonded to a second semiconductor IC 200a, and the first and second bonding dielectric or any other suitable dielectric materials (column 3, lines 7-11 and column 4, lines 31-38). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Accordingly, it would have been obvious to substitute the material of the first and second bonding dielectric layers of Aoki with the oxide material because of their equivalence for their use in the semiconductor art as the dielectric materials and the selection of any of these known equivalents to be used as a bonding dielectric material for the bonding dielectric layers of Aoki would be within the level of ordinary skill in the art. It would also have been obvious to couple two of the plurality of first copper pads of Aoki or Liao to each other through the first interconnect scheme in order to provide the electrical connections between two of the plurality first copper pads according to the requirements of the integrated circuit layout.
Aoki does not disclose the arrangements of a plurality of first through silicon vias vertically in the first silicon substrate Sa, an insulating layer on a bottom surface of the first silicon substrate, and a plurality of metal contacts at a bottom of the first semiconductor integrated-circuit (IC) chip as claimed.
However, Lin (Fig. 7) teaches a multi-chip package comprising: a first semiconductor integrated circuit 150 (column 6, lines 45-52) comprising a plurality of first through silicon vias 140 (column 6, lines 15-17) vertically in the first silicon substrate 110 (column 5, lines 10-12), an insulating layer 160 on a bottom surface of the first silicon substrate, wherein each of a plurality of openings 162 (labeled in Fig. 5) in the insulating layer 160 is at a bottom of a through silicon via 140 of the plurality of first through silicon vias, a plurality of metal contacts (170, 190) at a bottom of the first 
	Accordingly, it would have been obvious to further modify the device of Aoki by forming a plurality of first through silicon vias vertically in the first silicon substrate Sa, an insulating layer on a bottom surface of the first silicon substrate, and a plurality of metal contacts at a bottom of the first semiconductor integrated-circuit (IC) chip with the structures as set forth above, in order to provide the electrical contacts between the first semiconductor integrated-circuit chip and the external devices through the back side surface of the first semiconductor integrated-circuit chip, as taught by Lin (column 8, lines 28-34).
Regarding claims 26 and 28, Lin (Fig. 7) further teaches: each of the plurality of first through silicon vias 140 comprises a copper layer (column 5, lines 56-58) in the first silicon substrate but not extending, in a horizontal direction, under the bottom surface of the first silicon substrate; and the insulating layer 160 comprises an oxide (column 7, lines 60-62). 
	Regarding claim 29, as discussed above, Lin teaches the insulating layer 160 comprises an oxide or any other suitable insulation materials (column 7, lines 60-62), but does not teach the insulating layer comprises a polymer.

	Regarding claims 34-40, Aoki further discloses the first semiconductor integrated-circuit (IC) chip Sa is a logic chip ([0095]), and the second semiconductor integrated-circuit (IC) chip Sb is a memory chip ([0095]), but does not disclose the logic chip comprising a logic chip as claimed (claim 40) and the memory chip comprising the memory chips as claimed (claims 35-39).
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  Accordingly, it would have been obvious to apply the first semiconductor chip as a logic chip as claimed and the second semiconductor chip as one of the memory chips as claimed because it is an intended used according to the requirements of the electronic applications.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al, Liao et al and Lin et al ‘559 as applied to claim 1 above, and further in view of Lin et al (US 2007/0164279).

However, Lin ‘279 (Fig. 5I) teaches a chip package comprising a metal contact, the metal contact comprises an adhesion layer 74 at its top and a copper layer 67 ([0081]) on the adhesion layer.  Accordingly, it would have been obvious to further modify the device of Aoki by forming each of the plurality of metal contacts comprising an adhesion layer and having a copper layer formed on the adhesion layer because as is well known, such adhesion layer would increase the adhesion between the through silicon via and the copper layer of the metal contact.
Regarding claim 23, Lin ‘279 (Fig. 5I) further teaches: the adhesion layer 74 comprises titanium ([0090]).
Regarding claims 22, 24 and 25, Lin ‘559 further teaches: the adhesion layer (as modified by Lin ‘279) is between the bottom surface of the through silicon via 140 and the copper layer 170; each of the plurality of metal contacts comprises a metal bump 190; and the metal bump 190 comprises tin (column 8, line 27).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al Liao et al and Lin et al ‘559 as applied to claim 1 above, and further in view of Harpe et al (US 2017/0071552).
Aoki (Fig. 1) further discloses the first semiconductor integrated-circuit (IC) chip Sa comprises a first input/output (I/O) circuit configured to pass data to a second input/output (I/O) circuit of the second semiconductor integrated-circuit (IC) chip Sb, but 
However, Harpe (Figs. 2 and 5) teaches an integrated circuit system comprising the first input/output (I/O) circuit comprises a driver having a driving capability smaller than 1 pF ([0063]).  Accordingly, it would have been obvious to provide the first input/output (I/O) circuit of the first semiconductor integrated circuit chip of Aoki comprising a driver having a driving capability smaller than 1 pF in order to provide the power reduction and to relax the driving requirements for the first semiconductor chip, as taught by Harpe ([0063]).
Claims 27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al, Liao et al and Lin et al ‘559 as applied to claim 1 above, and further in view of Kim et al (US 2013/0082399).
Regarding claim 27, neither Aoki, Liao nor Lin disclose the arrangement of a polymer layer on the first semiconductor integrated-circuit (IC) chip as claimed.
However, Kim (Fig. 4) teaches a multi-chip package comprising: a polymer layer 300 ([0056]) on the first semiconductor integrated-circuit (IC) chip 200 ([0040]) and extending, in a horizontal direction, from a sidewall of the second semiconductor integrated-circuit (IC) chip 100, wherein the polymer layer 300 has a sidewall coplanar, in a vertical direction, with a sidewall of the first semiconductor integrated- circuit (IC) chip 200.  Accordingly, it would have been obvious to further modify the device of Aoki by forming a polymer on the first semiconductor integrated-circuit (IC) chip and having arrangements as set forth above because as is well known, the forming of such polymer 
Regarding claims 30-31, Lin ‘559 (Fig. 7) further teaches each of the plurality of metal contacts 190 is a first metal bump comprising tin (column 8, line 27), but neither Aoki, Liao nor Lin ‘559 disclose an interconnection substrate (or a third interconnection scheme) under the first semiconductor integrated-circuit (IC) chip, wherein the interconnection substrate is across an edge of the first semiconductor integrated-circuit (IC) chip, and wherein each of the plurality of metal contacts couples to the interconnection substrate.
However, Kim (Fig. 4) teaches a multi-chip package comprising: an interconnection substrate 2000a under the first semiconductor integrated-circuit (IC) chip 200, wherein the interconnection substrate 2000a is across an edge of the first semiconductor integrated-circuit (IC) chip, wherein each of the plurality of metal contacts 240 couples to the interconnection substrate.  Accordingly, it would have been obvious to further modify the device of Aoki by forming an interconnection substrate under the first and second semiconductor integrated-circuit (IC) chips and having each of the plurality of metal contacts coupling to the interconnection substrate in order to provide the support for the stack of semiconductor chips and the electrical connections between the stack of semiconductor chips and the interconnection substrate, as taught by Kim ([0082]).
Regarding claims 32-33, Kim (Fig. 4) further teaches:  the interconnection substrate 2000a comprises a third silicon substrate 2100 (i.e., active wafer, [0060], also see [0082]), a plurality of second through silicon vias 2250 extending vertically through . 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant (pages 10-11 of remark) argues that Liao’s dielectric layer 216a is not an oxide layer as recited in independent claim 1.
This argument is not persuasive because Liao clearly teaches that the first bonding material 116a and the second bonding material 216a are formed by the same material of silicon oxide (see column 3, lines 7-11 and column 4, lines 31-38).
Applicant (pages 11-12 of remark) argues that none of the applied references teach the new limitations recited in independent claim 1.
Applicant’s arguments are moot because the new references are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817